Citation Nr: 1308886	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  08-05 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for fungus of the bilateral feet.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from April 1943 to October 1945 receiving, among other things, the combat infantry badge (CIB) for his combat service in World War II.

This matter is before the Board of Veterans' Appeals (Board) following a September 2012 Order of the United States Court of Appeals for Veterans Claims (CAVC or the "Court") granting a September 2012 Joint Motion for Remand (JMR), vacating in part the April 2012 Board decision, which denied entitlement to service connection for fungus of the bilateral feet, and remanding the claim for further consideration. 

The issue was originally on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in No. Little Rock, Arkansas. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served in combat in World War II, was exposed to wet conditions, and incurred foot related conditions, which later resolved with no residuals.

2.  The Veteran's currently diagnosed onychomycosis was not manifested during service and is not otherwise attributable to service, to include the circumstances of his combat service or in-service foot-related problems.





CONCLUSION OF LAW

The criteria for entitlement to service connection for fungus of the bilateral feet have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Assist and Notify

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in February 2007.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the RO in June 2007.  

The duty to assist was also met in this case.  

The service treatment records are partially in the claims file.  It is noted the records do not include entrance or separation examinations, and therefore may not be complete.  Where "service medical records are presumed destroyed . . . the BVA's [Board's] obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened." O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Further, there is no adverse presumption of service connection as a result of the loss of these records.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  There is, however, an expanded duty to assist the Veteran in obtaining evidence from alternate or collateral sources.  Id.  The Board finds the RO's attempts to obtain these records are complete and any further efforts would be futile.

All pertinent VA treatment records have been obtained and associated with the file. VA examinations with respect to the issue on appeal were obtained in October 2009 and July 2011.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and collective opinions obtained in this case adequate.  Both examiners thoroughly examined the Veteran, offered diagnosis opinions, and reviewed the claims file.  The 2011 examiner specifically addressed the Veteran's contentions and provided a nexus opinion with a complete rationale stated, considering and noting all pertinent evidence of record.  

The Board notes the Veteran's representative's argument that the July 2011 VA examiner did not concede the Veteran's in-service injury in light of his combat service.  The Board disagrees.  As will be explained below, the examiner detailed the Veteran's description of in-service events, injuries, and treatment, and found his current diagnosis unrelated to these events.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and may proceed to consider the merits of the claim.

Service Connection

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran's service treatment records do not contain any complaints, treatment, or diagnoses of foot related skin conditions.  The Veteran was treated for "tinea cruris," which is a fungal infection of the groin, but the records are silent as to any foot related abnormality.  As indicated above, however, the service treatment records notably do not include entrance or separation examinations.  It is therefore unclear to what extent the Veteran's service treatment records may be incomplete.

The Veteran claims during service his boots did not fit properly and his feet were constantly wet marching through the wet terrain in combat.  He further indicates being prescribed foot powder during service for foot fungal infections.  While the problem would resolve for a short while, the fungus would return.  He claims this has been a life-long problem since service.

It is noteworthy that the Veteran was awarded, among other things, a combat infantry badge (CIB) for his combat service in World War II.  In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit held that under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service. 

Recently, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Court, in a September 2012 order, granted a JMR for the Board's consideration of 38 U.S.C.A. § 1154(b).  In light of the Veteran's circumstances of services, the Board finds § 1154(b) applies here.  As such, the Board presumes the Veteran's in-service "injury" to his feet (i.e., the wet conditions) and presumes in-service incurrence of recurring fungal infections of his feet.  See Reeves, 682 F.3d at 998-99.  The pertinent inquiry then is whether the Veteran has a current disability of the feet related to his in-service combat injury and fungal infections.  The Board concludes he does not.

After service, VA outpatient treatment records indicate treatment for dystrophic nails in the 2000s, over five decades after service.  The Veteran was first afforded a VA examination in October 2009 where the examiner further noted a diagnosis of dystrophic nails of the bilateral feet, but did not proffer an opinion as to likely etiology.

The Veteran was afforded a new VA examination in July 2011.  Therein, the examiner noted the Veteran's description of in-service conditions.  Specifically, the examiner noted the Veteran's description of poor quality boots and his feet constantly being in moist and wet conditions leading to redness, pain, and tenderness of the affected feet.  The examiner also noted the Veteran's description of "persistent" problems in his feet and toenails since service, treated topically.  On examination, however, the only bilateral foot problem found was onychomycosis.  

Onychomycosis was not specifically treated or noted in the Veteran's service treatment records and the examiner did not find the diagnosis consistent with the Veteran's description of in-service symptoms.  Rather, the examiner found the Veteran's recollection of in-service complaints "consistent with warm water emersion, foot and other emersion findings," but such findings, "resolve and for the most part leave no long-term sequela." (Emphasis added).  The examiner further noted, "I am aware of no publication that would support warm water emersion of foot or any such findings predisposes one to onychomycosis at a later time."  

Rather, the examiner concluded the Veteran's current diagnosis of onychomycosis is likely age related and "less likely as not" related to or caused by his time in the service.  The examiner further found no documentation or literature that found onychomycosis more common in veterans versus civilians.  Rather, the condition is very common, especially with increased age.  

The Board finds the July 2011 VA examiner's opinion persuasive.  It is based on a complete examination, a thorough review of the claims folder, and consideration of the Veteran's statements.  The examiner accepted the Veteran's description of both in-service injury to the feet and in-service conditions.  Even so, the examiner concluded the Veteran's current diagnosed disorder, namely onychomycosis, is unrelated to his military service.

Again, the Board has considered the holding in Reeves finding the § 1154(b) presumption applies not only to the lay statements of the in-service injury, but also to the disability caused by the in-service combat injury.  See Reeves, 682 F.3d at 998-99; see also 38 U.S.C.A. § 1154(b).  In Reeves, the issue for consideration was whether bilateral sensorineural hearing loss was incurred during combat service.  The Federal Circuit made it clear that the combat presumption not only affords the appellant presumption of the in-service injury, but also presumption of the in-service disability caused by the injury.  Thus, the remaining question would be whether the appellant has a current disability related to the in-service injury and/or incurred disability.

Here, in light of the Veteran's combat service, the Board concedes his description of in-service injury to his feet and resulting treatment for recurring fungal infections.  The Veteran indicates he was prescribed foot powders and other topical treatments for his feet.  He also indicates he noticed problems specifically with his toenails immediately after service.  The July 2011 examiner also considered these facts.  While the Veteran had bilateral foot injuries, and resulting foot fungal infections in-service, the medical evidence must still establish that his current disability is related to the in-service injury and/or foot infections.  In this case, there is no such medical evidence and, indeed, there is medical evidence to the contrary.

In short, based on the circumstances of the Veteran's service, the Board presumes in-service bilateral foot injuries and in-service incurrence of bilateral foot fungal infections.  No medical professional, however, has related any current bilateral foot diagnosis to his in-service foot injuries or in-service fungal infections.  Indeed, there is medical evidence to the contrary.

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for the Veteran's claimed bilateral foot fungus is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).



ORDER

Entitlement to service connection for fungus of the bilateral feet is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


